CASANUEVA, Judge.
*418Angel Luis Torres appeals the order revoking his probation after a hearing. We affirm without comment the trial court's finding that Mr. Torres willfully violated his probation by failing to successfully complete a residential drug treatment program and by failing to submit to a random urine test. However, we reverse the revocation order to the extent that it incorrectly states that Mr. Torres admitted the violations, and we remand for the trial court to correct this scrivener's error. See Balmir v. State, 174 So.3d 1101, 1102 (Fla. 2d DCA 2015).
Affirmed in part; reversed in part; remanded with instructions.
KELLY and CRENSHAW. JJ., Concur.